Citation Nr: 0635298	
Decision Date: 11/13/06    Archive Date: 11/27/06

DOCKET NO.  97-21 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for sinusitis.

2.  Entitlement to service connection for urethritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which denied the benefit sought on appeal.

The veteran presented testimony at a Travel Board hearing 
chaired by the undersigned Acting Veterans Law Judge in May 
2005.  A transcript of the hearing is associated with the 
veteran's claims folders.

When this matter was previously before the Board in October 
2005, the veteran's sinusitis and urethritis claims were 
remanded for further development.

The issue of entitlement to service connection for urethritis 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.


FINDING OF FACT

There preponderance of the competent medical evidence shows 
that the veteran's sinus complaints are not related to his 
period of active service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 
(West 2002 & Supp. 2006); 38 C.F.R. §§ 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA)

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.

VA thirdly has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  This includes 
obtaining all relevant evidence adequately identified in the 
record, and in some cases, affording VA examinations.  38 
U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in September 2003 and 
December 2005 correspondence fulfills the provisions of 38 
U.S.C.A. § 5103(a) save for a failure to provide notice of 
the type of evidence necessary to establish a disability 
rating or effective date for the disabilities on appeal.  The 
claim was thereafter readjudicated in the May 2004 and 
February 2006 supplemental statements of the case.  The 
failure to provide notice of the type of evidence necessary 
to establish a disability rating or effective date for the 
disability on appeal is harmless because the preponderance of 
the evidence is against the appellant's claim for service 
connection, and any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

The Board acknowledges that under 38 U.S.C.A. § 5103(a) 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the provisions of 
38 U.S.C.A. § 5103(a) were enacted after the rating decision 
at issue, thus making compliance with the timing requirements 
of 38 U.S.C.A. § 5103 impossible.  Since then, however, the 
content of the notices provided to the appellant fully 
complied with the requirements of that statute.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claim, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Finally, VA has secured all available pertinent evidence and 
conducted all appropriate development.  The service medical 
records are available, the veteran has been afforded a VA 
examination, and there is no pertinent evidence which is not 
currently part of the claims file.  Hence, VA has fulfilled 
its duty to assist the appellant in the prosecution of his 
claims. 

Background

Service medical records reflect that in a September 1965 
report of medical history, the veteran reported a history of 
sinusitis and hay fever.  The reviewing examiner noted that 
he had allergic rhinitis.  The veteran's sinuses were listed 
as normal on entrance medical examination in September 1965.  
Service medical records reflect that in a September 1967 
report of medical history, the veteran reported a history of 
sinusitis, and chronic or frequent colds.  The reviewing 
examiner noted that he had occasional sinusitis with no 
medication.  On separation examination in September 1967, the 
veteran's sinuses were listed as normal.  

Post-service medical records dated from the 1990s reflect 
ongoing treatment for chronic allergic rhinitis and 
sinusitis.  At an October 2003 VA examination, the examiner 
diagnosed history of sinusitis, with a normal examination.

A letter from N.J. Amar, M.D., dated June 2004 indicated that 
the veteran had been under his care for the past four years 
for chronic allergic rhinitis and sinusitis.

At his May 2005 Travel Board hearing, the veteran testified 
that he had chronic sinusitis before entering the Army.  He 
indicated that it escalated while in the military and he 
walked around with a bottle of codeine that he was given.  He 
stated that he now took Allegra and Zyrtec.  The veteran 
testified that he was referred to an allergist and has been 
treated for the past four years.  He received allergy 
injections one to four times a month.  

At his January 2006 VA examination, the examiner noted that 
the claims file was available for review.  The veteran 
associated all of his problems to the exposure to pine trees 
while he was in the military for those two years.  He stated 
he never had any trouble before that.  The examiner noted 
that the veteran continually harped on the fact that he had 
chronic sinusitis; however, he had an x-ray done just two 
years ago at the VA which was read as normal in 2003.  It was 
noted that the veteran had been treated by an allergist in 
Waco for allergic rhinitis.  

The examination showed the anterior rhinoscopy was considered 
totally normal.  The examiner noted, by history, the veteran 
probably had allergic rhinitis.  The diagnosis was allergic 
rhinitis.  The examiner stated that it was unlikely that the 
military caused this.  The x-ray was normal with no chronic 
sinus disease.  

Criteria

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.  That an injury occurred in service alone is 
not enough; there must be chronic disability resulting from 
that injury.  If there is no showing of a resulting chronic 
condition during service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b). Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Analysis

After reviewing the evidence of record, it is concluded that 
the clear preponderance of the evidence is against 
entitlement to service connection for sinusitis.  Service 
medical records reflect that in a September 1967 report of 
medical history, the veteran reported a history of sinusitis, 
and chronic or frequent colds.  The reviewing examiner noted 
that he had occasional sinusitis with no medication.  On 
separation examination in September 1967, the veteran's 
sinuses were listed as normal.  

The veteran was afforded a VA examination in January 2006, 
which revealed that his sinus was normal.  Clinical 
evaluation was also negative, and based on the above, the 
examiner indicated that there was no evidence of chronic 
sinus disease and reported that the veteran had sinusitis by 
history.

Post-service treatment reports dated since the 1990s were 
primarily related to allergic rhinitis.  

Based on the above, the Board finds that the preponderance of 
the evidence is against the veteran's claim of service 
connection for sinusitis.  The evidence does not demonstrate 
any showing of residual pathology.  Similarly, there is no 
medical evidence tending to show that the symptoms in service 
represented a chronic disability.  In light of the foregoing, 
service connection is not warranted.


ORDER

Entitlement to service connection for sinusitis is denied.




REMAND

Service medical records show that the veteran was treated in 
December 1966 for acute urethritis.  The veteran has not been 
afforded a VA examination to ascertain current urethritis or 
residuals.

Accordingly, the case is REMANDED for the following action:

1.  After associating with the claims 
folder any pertinent outstanding records, 
the veteran should be scheduled for a VA 
examination to ascertain the nature and 
etiology of any current urethritis or 
residuals.  It is imperative that the 
claims file be made available to the 
examiner for review in connection with 
the examination, and all indicated 
special studies and tests should be 
accomplished.  The report of the 
examination must include responses to 
each of the following items:

       A.  The examiner should state 
whether the veteran currently has 
urethritis or residuals thereof.

       B.  For each diagnosis reported in 
response to item A, above, the examiner 
should state whether it is at least as 
likely as not that the disability is the 
result of the incident in service in 
December 1966 in which he was treated for 
acute urethritis, or any other disease or 
injury the veteran had in service, or is 
otherwise due to or had its onset during 
the veteran's period of military service.

2.  The RO must ensure that all 
provisions of VCAA are properly applied 
in the development of the appellant's 
claim.

3.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefit sought is not granted, the 
appellant and his representative should 
be furnished with a Supplemental 
Statement of the Case and afforded an 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


